                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TYRONE PRICE,

               Petitioner,                                    Criminal Case Number 15-20472
v.                                                            Civil Case Number 17-11365
                                                              Honorable David M. Lawson
UNITED STATES OF AMERICA,

               Respondent.
                                              /

                    ORDER TRANSFERRING SECOND MOTION TO
                   VACATE SENTENCE TO THE COURT OF APPEALS

       On April 27 and August 7, 2017, petitioner Tyrone Price filed a motion and an amended

motion to vacate his sentence under 28 U.S.C. § 2255. On December 13, 2018, the Court issued

an opinion and judgment denying the motions. On February 22, 2019, long after the time for doing

so had expired, Price filed an untimely notice of appeal. He subsequently filed a motion for relief

from the judgment under Federal Rule of Civil Procedure 60, and he late filed a second motion to

vacate his sentence under 28 U.S.C. § 2255. Because the present motion is the second attempt by

the petitioner to mount a collateral attack on his sentence via 28 U.S.C. § 2255, the Court must

transfer the case to the court of appeals for a determination whether the petitioner may file a

successive motion. 28 U.S.C. §§ 2255(h), 2244(b)(3)(A).

       An individual seeking to file a second or successive motion under section 2255 must first

ask the court of appeals for an order authorizing the district court to consider the petition. See 28

U.S.C. §§ 2255(h), 2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998).

Congress has vested in the court of appeals a screening function that the district court would have

performed otherwise. Felker v. Turpin, 518 U.S. 651, 664 (1996). When a defendant files a second

or successive motion to vacate his sentence in the district court without preauthorization from the
court of appeals, the district court must transfer the motion papers to the court of appeals. See 28

U.S.C. § 1631 (directing that “[w]henever a civil action is filed in a court . . . and that court finds

that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such

action . . . to any other such court in which the action . . . could have been brought at the time it

was filed”); In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (holding that “when a prisoner has sought

§ 2244(b)(3) permission from the district court, or when a second or successive petition for habeas

corpus relief or § 2255 motion is filed in the district court without § 2244(b)(3) authorization from

this court, the district court shall transfer the document to this court pursuant to 28 U.S.C. §

1631.”). The petitioner cannot proceed with his present motion without first obtaining permission

to file a second or successive motion to vacate or correct sentence from the court of appeals.

Therefore, the Clerk of Court is ordered to transfer the motion papers to the court of appeals

pursuant to In re Sims and 28 U.S.C. § 1631.

        Accordingly, it is ORDERED that the Clerk of Court shall TRANSFER the petitioner’s

second motion to vacate his sentence (ECF No. 419) to the United States Court of Appeals for the

Sixth Circuit pursuant to 28 U.S.C. § 1631.

                                                                     s/David M. Lawson
                                                                     DAVID M. LAWSON
                                                                     United States District Judge

Date: August 13, 2019


                                           PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney or party of record herein by
                        electronic means or first class U.S. mail on August 13, 2019.

                                                   s/Susan K. Pinkowski
                                                   SUSAN K. PINKOWSKI




                                                          -2-
